DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2021 has been entered.
Claim Objections
Claim 1 and 11-16 are objected to because of the following informalities: 
In claim 1 (lines 20-21) “coupled to the the flat” should recite --coupled to the flat--.
In each of claims 11-16 (line 1) “The enclosure” should recite --The barrier--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Douthwaite (US 4,003,178) in view of Harrop-Allin (WO 2015/154103).

a plurality of panel sections rotatably coupled together, at least one panel section of the plurality of panel sections comprising: 
a first upper frame component 3 extending along a top of the at least one panel section, the first upper frame component being coupled to a second upper frame component 3 of an adjacent panel section; and 
a first bottom frame component 3 extending along a bottom of the at least one panel section, the first bottom frame component coupled to a second bottom frame component 3 of the adjacent panel section, wherein each of the first upper frame component, the second upper frame component, the first bottom frame component, and the second bottom frame component comprises a flat interior surface opposite a flat exterior surface and an internal area between the flat interior surface and the flat exterior surface; and 
a first wire panel 1 extending across the at least one panel section of the plurality of panel sections, between the first upper frame component and the first bottom frame component, wherein a plurality of wire strands of the first wire panel are directly coupled to the flat exterior surface of the first upper frame component and to the flat exterior surface of the first bottom frame component; 
a second wire panel 1 extending across the adjacent panel section, wherein a plurality of wire strands of the second wire panel are directly coupled to the flat exterior surface of the second upper frame component and to the flat exterior surface of the second bottom frame component (Figures 1-5).  

Harrop-Allin teaches an enclosure wherein a plurality of panel sections 10 comprise razor wire mesh panels 12 extending across each of the plurality of panel sections; the razor wire securely retaining items within the enclosure and preventing access thereto (Figure 1).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the enclosure disclosed by Douthwaite wherein the mesh wire panels comprise razor wire, as taught by Harrop-Allin, in order to more securely retain livestock within the enclosure and to prevent access thereto.  
As to claims 2, 11 and 18, Douthwaite discloses an enclosure comprising a hinge coupling together the first upper frame component 3 and the second upper frame component 3 (Figures 1-5).  
As to claims 4 and 19, Douthwaite discloses an enclosure wherein the first upper frame component 3 extends parallel to the first bottom frame component 3 (Figures 1-5).
As to claim 6, Douthwaite discloses an enclosure wherein the first wire panel 1 has a generally rectangular configuration (Figures 1-5).  
As to claims 7 and 15, Douthwaite discloses an enclosure wherein the plurality of panel sections is collapsed in a first configuration and expanded in a second configuration (Figures 1-5).  

As to claim 9, Douthwaite discloses an enclosure wherein two or more panel sections of the plurality of panel sections extend along a same plane in the second configuration (Figures 1-5).  
As to claim 10, Douthwaite discloses a razor wire barrier, comprising: 
a plurality of panel sections rotatably coupled together, at least one panel section of the plurality of panel sections comprising: 
a first upper frame component 3 extending along a top of the at least one panel section, the first upper frame component being coupled to a second upper frame component 3 of an adjacent panel section; and 
a first bottom frame component 3 extending along a bottom of the at least one panel section, the first bottom frame component directly coupled to a second bottom frame component 3 of the adjacent panel section, wherein each of the first upper frame component, the second upper frame component, the first bottom frame component, and the second bottom frame component comprises a flat interior surface opposite a flat exterior surface and an internal area between the flat interior surface and the flat exterior surface; 
a wire panel 1 extending between the first upper frame component and the first bottom frame component, wherein a plurality of wire strands of the wire panel are directly coupled to the flat exterior surface of the first upper frame component and to the flat exterior surface of the second upper frame component (Figures 1-5).

Harrop-Allin teaches a barrier wherein a plurality of panel sections 10 comprise razor wire mesh panels 12 extending across each of the plurality of panel sections; the razor wire securely retaining items within the enclosure and preventing access thereto (Figure 1).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the barrier disclosed by Douthwaite wherein the mesh wire panels comprise razor wire, as taught by Harrop-Allin, in order to more securely retain livestock within the enclosure and to prevent access thereto.  
As to claim 13, Douthwaite discloses a barrier wherein the first upper frame component 3 extends parallel to the first bottom frame component 3 (Figures 1-5).
As to claim 14, Douthwaite discloses a barrier wherein the wire panel 1 has a generally planar, rectangular configuration (Figures 1-5).  
As to claim 16, Douthwaite discloses a barrier wherein two or more panel sections of the plurality of panel sections extend parallel to one another along different planes in the first configuration, and wherein two or more panel sections of the plurality of panel sections extend along a same plane in the second configuration (Figures 1-5).  
As to claim 17, Douthwaite discloses a method of operating a barrier, comprising:
providing a plurality of panel sections rotatably coupled together, at least one panel section of the plurality of panel sections including a first upper frame component 3 coupled to a second upper frame component 3 of an adjacent panel section, wherein the first upper frame component extends along a top of the at least one panel section, wherein a first bottom frame component 3 extends along a bottom of the at least one 
providing a wire panel 1 extending between the first upper frame component and the first bottom frame component, wherein a plurality of wire strands of the wire panel are directly coupled to the 5Appl. No.: 16/538,952Docket No.: 1532.AD9326flat exterior surface of the first upper frame component and to the flat exterior surface of the first lower frame component; and
permitting movement of the plurality of panel sections between a first configuration and a second configuration, wherein in the first configuration two or more panel sections of the plurality of panel sections are collapsed together, and wherein in the second configuration the two panel sections of the plurality of panel sections are expanded apart (Figures 1-5).  
Douthwaite fails to disclose a barrier wherein the wire panel comprises razor wire.
Harrop-Allin teaches a barrier wherein a plurality of panel sections 10 comprise razor wire mesh panels 12.  
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Douthwaite in view of Harrop-Allin, as applied to claims 2 and 11 above, and further in view of Vancluysen (BE 1008506).
As to claims 3 and 12, Douthwaite discloses an enclosure wherein the hinge comprises a single pin directly coupled to both the first and second upper frame members 3; instead of comprising a first pin and a second pin coupled to a plate, wherein the first pin is directly coupled to the first upper frame component, and wherein the second pin is directly coupled to the second upper frame component.  
Vancluysen teaches an enclosure wherein a panel connector 26 comprises a first pin 28 and a second pin 29 coupled to a plate 32, wherein the first pin is directly coupled to a first frame component 4, and wherein the second pin is directly coupled to the second frame component 5 (Figures 9-11).
Inasmuch as the references disclose a single hinge pin and two separate hinge pins coupled to a plate as art recognized structural and functional equivalents for pivotably coupling frame components, it would have been obvious to one of ordinary skill in the exercise art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



12/29/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619